OPINION OF THE COURT
Memorandum.
The order of the Appellate Term should be affirmed.
Although the court erred in holding that the People should have produced the undercover officer at the hearing (see People v Petralia, 62 NY2d 47), its acceptance of the defendant’s alternative argument, that under the circumstances the evidence seized in the premises could not be said to be in plain view, involves a mixed question of law and fact which is not subject to further review in this court when, as here, it is supported by evidence in the record (see People v Harrison, 57 NY2d 470). Thus the order of the Appellate Term should be affirmed for this reason alone.
*732Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
Order affirmed in a memorandum.